Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S COMMENT
	Drawings
	The Examiner discussed the drawing objection with the applicant in an interview on October 18, 2021.  The Drawing objections are hereby withdrawn based on the interview, arguments on Page 6 filed on October 27, 2021, and review of the Specification.  One having ordinary skill in the art would understand how to incorporate the features in claim 38 that are shown in a different embodiment (Figure 2), and utilize this similar configuration in the embodiment shown in Figure 7, which are discussed clearly in the specification.
  Response to Arguments
	Applicant has added claim 26 that was objected to into claim 25.  The Examiner would like to note that the claim amendments did not include the underlining of the added claim amendments, however, the Examiner has compared the claims, where claim 26 was added to claim 25 (see claim 25 at the top of Page 3).  In addition, claim 27 had the dependency changed, and claim 38 should have been identified as previously presented.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the pump as claimed including each through-passage of the at least one flow-through shaft comprises a tapered portion extending from the first end of the through-passage and to a point part-way into the through-passage, and wherein a diameter of the tapered portion at the first end of the through-passage is larger than a diameter of the tapered portion at the point part-way into the through passage is not shown or rendered obvious over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A DAVIS whose telephone number is (571)272-9965. The examiner can normally be reached M-Th, 5:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY DAVIS/
Primary Examiner
Art Unit 3746